Citation Nr: 1549849	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  10-49 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 20 percent for residuals of a left wrist fracture (left wrist disability) on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from October 1978 to October 1982.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claim, the Veteran testified at a hearing at the Board's offices in Washington, DC, in July 2012 before the undersigned Veterans Law Judge of the Board (Central Office (CO)) Hearing).

The Board subsequently, in September 2012, remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, to refer this case to the Director of VA's Compensation and Pension Service for consideration of entitlement to additional compensation for the left wrist disability on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  The Director denied this special entitlement in a July 2013 decision.

In December 2013, a Board decision denied entitlement to an initial rating higher than 20 percent for the residuals of the left wrist fracture on an extra-schedular basis and denied entitlement to a total disability rating based on individual unemployability (TDIU), also including on an extra-schedular basis.  A separate Board decision additionally denied entitlement to an initial compensable rating for hypertension prior to February 9, 2012.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court/CAVC) insofar as the Board denying an initial rating higher than 20 percent for the residuals of his left wrist fracture and a TDIU.  In March 2015 the Court issued a Memorandum Decision affirming the part of the Board's December 2013 decision that had denied a TDIU, including on an extra-schedular basis, but instead vacating the portion of the Board's decision that had denied an initial rating higher than 20 percent for the residuals of the left wrist fracture.  The Court remanded this claim to the Board for further proceedings consistent with its Memorandum Decision.  The file since has been returned to the Board for further appellate consideration.  The Board, in turn, is remanding this claim to the Agency of Original Jurisdiction (AOJ).

The Board's December 2013 decision also referred a claim for an increased rating for the left wrist disability - including because of purported loss of use of the hand (so not just on an extra-schedular basis).  As this additional issue since has not however been adjudicated, the Board is again referring this additional issue to the AOJ for appropriate development and consideration.

As well, a December 2014 rating decision, in pertinent part, denied service connection for Type II Diabetes Mellitus and depression.  An August 2015 rating decision, in relevant part, denied service connection for hyperlipidemia and continued to deny service connection for Type II Diabetes Mellitus.  In response, in October 2015 the Veteran submitted a statement and additional evidence in support of his claims for service connection for Type II Diabetes Mellitus, depression, and hyperlipidemia.  Therefore, to avoid potentially prejudicing him, the Board is referring these claims to the AOJ.

This appeal has been processed using the Veterans Benefits Management System (VBMS), so entirely electronically, to leverage information technology in order to more quickly and accurately decide this claim.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.

Note also this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Regrettably, a remand is needed.  Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) rather recently issued a decision, Johnson v. McDonald, in which it rejected VA's interpretation that 38 C.F.R. § 3.321(b)(1) only contemplates referral for extraschedular consideration be made on an individual basis for each service-connected disability to determine if the disability picture rendered the schedular evaluation inadequate, and not on a collective basis.  Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  In Johnson, the Federal Circuit Court determined that extra-schedular consideration required consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted.

In the Court's March 2015 Memorandum Decision, it was determined that the Board's denial of an initial rating higher than 20 percent for the residuals of the left wrist fracture should be vacated in light of Johnson so that the collective impact of the Veteran's multiple disabilities can be considered in determining whether an extra-schedular rating is warranted.  His service-connected disabilities are the residuals of the fracture of his left wrist, but also hypertension and left ulnar neuropathy.  

As already alluded to, the Board previously referred the Veteran's claim to the Director of VA's Compensation and Pension Service for consideration of entitlement to additional compensation for the left wrist disability on an extra-schedular basis under 38 C F R § 3 321(b)(1), which was denied in a July 2013 decision.  However, the Director's decision only considered the Veteran's left wrist and did not consider the collective impact of all of the Veteran's service-connected disabilities, including his hypertension.  Therefore, in light of the March 2015 Memorandum Decision and Johnson, the Board has determined that another remand is required to again have this case referred to the Director of the Compensation and Pension Service or other appropriate authority for a supplemental decision addressing the collective impact of the Veteran's multiple disabilities.  

The Board also sees the Veteran has reported receiving disability benefits from the Social Security Administration (SSA).  See August 2015 correspondence.  As these records could be pertinent to whether his service-connected disabilities result in marked interference with employment or frequent periods of hospitalization, they should be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).


Accordingly, this claim is again REMANDED for the following still additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's receipt of disability benefits from this other Federal Agency, including the medical records used in deciding his claim.  All attempts to obtain these additional records must be documented in the claims folder.  Efforts to obtain these requested records should be ended only if it is concluded the records sought do not exist or that further efforts to obtain them would be futile.  Because these are Federal records, if they cannot be located or do not exist, the Veteran must be notified of this in writing once the required attempts to obtain them have been made.  38 C.F.R. § 3.159(c)(2) and (e).

2.  Also procure records of post-service treatment the Veteran has received.  The Board is particularly interested in records of treatment received at the VA Medical Center (VAMC) in Durham, North Carolina.  If any such records identified by the Veteran are unavailable, he should be so informed, and notations of the unavailability of such records and regarding the attempts made to obtain them documented in the claims file.  All records obtained must be associated with the claims folder so they, too, may be considered.

3.  After receipt of all additional records (SSA, VAMC or from whatever other source), and completion of any other development deemed warranted, again refer this case to the Director of the Compensation and Pension Service or other appropriate authority for additional consideration of whether the Veteran is entitled to additional compensation for the service0connected residuals of his left wrist fracture on an extra-schedular basis under 38 C F R § 3 321(b)(1).  This time, however, in accordance with Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014) and the Court's Memorandum Decision, the Director must consider the collective impact of the Veteran's service-connected disabilities (those being not just the residuals of the left wrist fracture, but also his hypertension and left ulnar neuropathy).

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

